OPINION OF THE COURT
Per Curiam.
Respondent David J. Bershad was admitted to the practice of law in the State of New York by the Second Judicial Department on February 10, 1965. At all times relevant herein, respondent was a partner with the law firm formerly known as Milberg Weiss Bershad & Schulman LLP, located within the First Judicial Department.
On July 9, 2007, respondent was convicted, upon his guilty plea in the United States District Court for the Central District of California, of conspiracy to obstruct justice and to make false material declarations in violation of 18 USC § 371, which is a felony under the United States Code. The basis of this conviction was that, for over 20 years, respondent, a named partner at a securities plaintiffs law firm, conspired in the payment of illegal kickbacks to individual class action plaintiffs and obstructed justice by corruptly influencing the administration of justice and making false statements in court. As part of his plea agreement, respondent agreed to, among other things, cooperate in the government’s ongoing investigation and forfeit $7.75 million to the government. Respondent is scheduled to be sentenced on June 23, 2008.
Respondent pro se has submitted an affidavit of resignation pursuant to 22 NYCRR 603.11. The Committee now seeks an order accepting respondent’s affidavit of resignation from the practice of law and has submitted an affirmation in support of his resignation pursuant to 22 NYCRR 603.11 (b), recommending that his request for resignation be granted and his name be stricken from the roll of attorneys.
In light of respondent’s submission of an affidavit in compliance with 22 NYCRR 603.11, the Committee’s motion for an order accepting respondent’s resignation from the practice of law should be granted (see Matter of Bolan, 28 AD3d 172 [2006]; Matter of Percy, 14 AD3d 26 [2004]). Moreover, respondent’s guilty plea to a federal felony supports acceptance of his resignation (see e.g. Matter of Bolan, supra; Matter of Perrone, 2 AD3d 35 [2003]).
Accordingly, the Committee’s motion for an order accepting respondent’s resignation from the practice of law and striking his name from the roll of attorneys in the State of New York should be granted, and respondent’s name stricken, effective nunc pro tunc to September 12, 2007.
*84Mazzarelli, J.P., Marlow, Williams, Catterson and Kavanagh, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to September 12, 2007.